Title: To George Washington from Caleb Davis, 5 June 1781
From: Davis, Caleb
To: Washington, George


                        
                            Sir,
                            Boston June 5th 1781
                        
                        By order of the Genl Assembly of this State, I send your Excelly a Cask Porter & a Leaded Cheese,
                            which came in a prize captured by a Ship belonging to this Commonwealth, Simeon Sampson Esqr. Commander. Also at the
                            request of Capt. Sampson I send one other Cheese in Lead which is all there were of the kind on board the prize. I hope
                            they will come safe to hand & be acceptable. I have the Honour to be, with the greatest respect, Your Excellenceys
                            Most Obedt Humble Servant
                        
                            Caleb Davis

                        
                    